Title: Thomas Jefferson to James Madison, 22 December 1815
From: Jefferson, Thomas
To: Madison, James


          
            Dear Sir
             Monticello Dec. 22. 15.
          
          Declining in every possible case to harrass you with sollicitations for office, I yet venture to do it in cases of science and of great merit, because in so doing I am sure I consult your partialities as well as my own. mr Hassler furnishes an occasion of doing this. you will find his character, his situation and claims stated in the inclosed letter from Rob. Patterson, whose integrity & qualifications to judge of mr Hassler’s merit cannot need any additional testimony from me, altho’ I conscientiously join my opinions & wishes to his. the case
          The case of Dupont, the grandson I have warmly at heart. the father has merit for his establishments of gunpowder & of broadcloth. but no foreigner stands more prominently for us than the grandfather. he has been intimately known to me 30. years, and during that time I can testify that there has been no more zealous American out of America. from 1784. to 1789. while at the head of a bureau of commerce in France in every way in his power I was under infinite obligations to him for patronising in every way in his power our commercial intercourse with France. I considered him as among the ablest and most honest men in France, & in the foremost rank of their science: but all this is so well known to yourself, as he is also personally, that my dwelling on it is merely to gratify my own affections.
          I inclose a letter from mr Spafford who being personally known to you, and not to myself I forward it merely ut valeat quantum valere debet. God bless you and aid you in the numerous good things you have brought under the notice of the present legislature
          Th: Jefferson
        